Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/06/2021. As directed by the amendment: claim(s) 1 has/have been amended; claim(s) 3 has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-2 and 4 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2011/0000897) in view of Ito et al (US 2011/0193269).
Regarding claim 1, Nakano discloses a device for separating a substrate (Fig. 10 #200 laser working apparatus), comprising: 
a laser machining head (Fig. 10 #231 case) configured to deflect laser radiation onto the substrate, the laser machining head (Fig. 10 #231 case) comprising focusing optics (Fig. 10 #203 reflection type spatial light modulator); 
and a transmissive medium (Fig. 10 #204 converging optical system), wherein the transmissive medium (Fig. 10 #204 converging optical system) is arranged on, the transmissive medium being disposed in a path of the laser radiation between the substrate and the laser machining head (Shown in the figure below), and connected to the laser machining head (Fig. 10 #231 case), so as to be movable together with the laser machining head such that a relative position of the transmissive medium and the laser machining head remains fixed ([0090] lines 1-7 ---“A movement mechanism (not shown) that moves the case 231 in the thickness direction of the object 1 is installed in the case 231. Thereby, it is possible to move the laser engine 230 up and down according to a depth of the object 1, which enables to change a position of the converging optical system 204 to converge the laser light L on a desired depth position of the object 1.”).
However, Nakano does not disclose focusing optics having a numerical aperture greater than 0.3, the transmissive medium having an intensity-dependent refractive index greater than air and the transmissive medium being a plane-parallel plate.
Ito teaches focusing optics (Fig. 1 #50 objective lens) having a numerical aperture greater than 0.3 ([0073] lines 1-7 ---“For example, when the focal length of the lens 50 is f=4 mm, the refractive index of the processing target 60 is n'=1.49, the numerical aperture is NA=0.8, the laser wavelength is 660 nm, and the medium movement distance is d=0.9 mm, the focal depth after correction approximately becomes medium movement distance d.times.refractive index n', and is at the position of 1.34 mm from the medium surface.); 
and the transmissive medium1 (Fig. 1 #60 processing target) having an intensity-dependent refractive index greater than air ([0073] lines 1-7 ---“For example, when the focal length of the lens 50 is f=4 mm, the refractive index of the processing target 60 is n'=1.49, the numerical aperture is NA=0.8, the laser wavelength is 660 nm, and the medium movement distance is d=0.9 mm, the focal depth after correction approximately becomes medium movement distance d.times.refractive index n', and is at the position of 1.34 mm from the medium surface.), the transmissive medium (Fig. 1 #60 processing target) being disposed in a path of the laser radiation (Shown in the figure below), 
and wherein the transmissive medium comprises a plane-parallel plate ([0069] lines 3-6 ---“As shown in FIG. 2, when a transparent medium 60 having a parallel plane shape is inserted in a focusing optical system including the condenser lens 50, the focus deviates by .delta. from O to O'.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakano by incorporating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakano by incorporating the plane-parallel plate as taught by Ito for the purpose of improving the concentration of a focused laser beam.

    PNG
    media_image1.png
    753
    625
    media_image1.png
    Greyscale

Regarding claim 2, Nakano in view of Ito teaches the device as appears above (See the rejection of claim 1), and Nakano further teaches wherein the laser radiation is deflected through the transmissive medium (Fig. 10 #204 converging optical system) (Shown in the figure below), and wherein the transmissive medium (Fig. 10 #204 converging optical system) transmits a wavelength of the laser radiation ((Examiner notes that the phrase “wherein the laser radiation is deflected through the transmissive medium, and wherein the transmissive medium  transmits a wavelength of the laser radiation” is a statement of intended use and the structure of the device as taught by Nakano can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).

    PNG
    media_image2.png
    771
    644
    media_image2.png
    Greyscale

Regarding claim 4, Nakano in view of Ito teaches the device as appears above (See the rejection of claim 2), and Nakano further teaches wherein the substrate comprises sapphire ([0085] lines 8-13---“ Moreover, in the case of a substrate having a hexagonal crystalline structure such as sapphire (Al.sub.2O.sub.3), a modified region is preferably formed in a direction along the (1120) plane (A-plane) or the (1100) plane (M-plane) with the (0001) plane (C-plane) being as a principal plane.”).

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
The rejections under 35 U.S.C 102 are withdrawn.
Applicant argues that Nakano does not disclose a plane-parallel plate of transmissive medium. 
Examiner responds that Ito is cited to teach a parallel plane shape ([0069] lines 3-6 ---“As shown in FIG. 2, when a transparent medium 60 having a parallel plane shape is inserted in a focusing optical system including the condenser lens 50, the focus deviates by .delta. from O to O'.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ito uses multiple descriptors for the transmissive medium. Ito uses the terms “transparent medium,” “medium,” and “processing target.” The “processing target” is the region at which the laser is applied to the “transparent medium” or “medium.”